Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.	This is in response to application filed on 11/18/2020 in which claims 1-15 are presented for examination.

Information Disclosure Statement
2.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

         Claims 1-5 and 9-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park (US 2010/0062711), (hereinafter, Park) in view of Lee et al., (US 2010/0120364), (hereinafter, Lee). 

Regarding claims 1 and 9, Park discloses a method/device for Bluetooth inquiry/paging (= activating Bluetooth module to perform an initial search for a peripheral device, see [0036]), comprising:
 2transmitting a plurality of inquiry/paging messages in a transmission time slot to 3inquire/page a peer device, wherein the number of inquiry/paging messages 4is greater than two (= search unit 122 activates timer that is activated for a preset time period in order to measure an initial search period; and unit 122 performs a process of inquiring peripheral devices available for Bluetooth communication through a plurality of preset frequency hopping channels, see [0037-39 and 0048]); and
 5activating a reception time slot to receive a 6response message from the peer device (= master device acquires address information of the slave devices through the response message in accordance with the described inquiry process, see [0039]). 
Park explicitly fails to disclose the claimed limitations of: 
“activating a plurality of reception windows in a reception time slot to receive a 6response message from the peer device”.
However, Lee, which is an analogous art equivalently discloses the claimed limitations of: “activating a plurality of reception windows in a reception time slot to receive a 6response message from the peer device” (= receiving IR packet in step 305, see [0041]; and if supplementary response indication field is enabled in step 311, the computing device proceeds to step 313 and wait to receive an EIR packet, see [0043]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Lee with Park for the benefit of achieving a communication system that includes a method for reducing a time taken to search for a slave devices in a  computing device using Bluetooth thereby conserving power in the system. 

1Regarding claims 2 and 10, as mentioned in claims 1 and 9, Park explicitly fails to disclose the method/device for Bluetooth inquiry/paging, wherein for two 2adjacent inquiry/paging messages among the plurality of inquiry/paging messages, a 3channel corresponding to one of the two adjacent inquiry/paging messages belongs to a 4first channel train, and a channel corresponding to the other one of the two adjacent 5inquiry/paging messages belongs to a second channel train.
	However, Lee, which is an analogous art equivalently disclose the method/device for Bluetooth inquiry/paging, wherein for two 2adjacent inquiry/paging messages among the plurality of inquiry/paging messages, a 3channel corresponding to one of the two adjacent inquiry/paging messages belongs to a 4first channel train, and a channel corresponding to the other one of the two adjacent 5inquiry/paging messages belongs to a second channel train (= transmitting inquiry packets through channels set, see [0038]; and receiving IR packet  and EIR packet, see [0039 and 0043]; whereby the channels for IR packet and EIR packet are being associated with the “first channel train” and the “second channel train” respectively).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Lee with Park for the benefit of achieving a communication system that includes a method for reducing a time taken to search for a slave devices in a  computing device using Bluetooth thereby conserving power in the system. 

Regarding claims 3 and 11, as mentioned in claims 1 and 9, Park explicitly fails to disclose the method/device for Bluetooth inquiry/paging, wherein channels 2corresponding to both of two adjacent inquiry/paging messages among the plurality of 3inquiry/paging messages belong to the same channel train.  
	However, Lee, which is an analogous art equivalently disclose the method for Bluetooth inquiry/paging, wherein channels 2corresponding to both of two adjacent inquiry/paging messages among the plurality of 3inquiry/paging messages belong to the same channel train (see, [0038 and 0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Lee with Park for the benefit of achieving a communication system that includes a method for reducing a time taken to search for a slave devices in a  computing device using Bluetooth thereby conserving power in the system. 

1Regarding claims 4 and 12, as mentioned in claims 1 and 9, Park further discloses the method/device for Bluetooth inquiry/paging, wherein the 2number of inquiry/paging messages is four (= unit 122 performs a process of inquiring peripheral devices available for Bluetooth communication through a plurality of preset frequency hopping channels, see [0037-39 and 0048]).

Regarding claims 5 and 13, as mentioned in claims 1 and 9, Park explicitly fails to disclose the method/device for Bluetooth inquiry/paging, wherein plurality 2of reception windows comprises four reception windows. 
	However, Lee, which is an analogous art equivalently disclose the method/device for Bluetooth inquiry/paging, wherein plurality 2of reception windows comprises four reception windows (see, [0039 and 0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Lee with Park for the benefit of achieving a communication system that includes a method for reducing a time taken to search for a slave devices in a  computing device using Bluetooth thereby conserving power in the system. 

Allowable Subject Matter
4.	Claims 6-8 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

                                                CONCLUSION 
 5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.